Citation Nr: 1729656	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-04 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for cerebrovascular accident (CVA), to include as result of exposure to herbicides. 

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Winston-Salem, North Carolina.  The Winston-Salem RO is currently the agency of original jurisdiction (AOJ).  

As the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the issue of service connection for "other specified trauma and stressor related disorder" as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for CVA, dementia and acquired psychiatric disorder including PTSD, as well as the issue of SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss disability.  The Veteran alleges that his bilateral hearing loss disability is the result of his active military service, including in-service noise exposure from aircraft/jet engines.  The Board notes that the Veteran is currently service connected for tinnitus based on military noise exposure from working around jets in service.

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2016).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385  (2016), operates to establish when a hearing loss disability can be service connected.  Id.  at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran has a current bilateral hearing loss disability.  The September 2013 VA examination audiometric data showed puretone thresholds that met the requirement of 38 C.F.R. § 3.385.  Therefore, he has bilateral hearing loss disability for VA purposes. 

Second, the Veteran has reported exposure to noise in service when working around jet engines.  The Veteran's DD-214 shows he was an airlift/bombardment aircraft maintenance technician for 5 years and a tactical aircraft technician for 15 years.  Thus, the Veteran's in-service noise exposure is consistent with the circumstances of his service.  Moreover, the Veteran's noise exposure has previously been conceded by VA when service connection was awarded for tinnitus based on the same reported acoustic trauma in service from jet engine noise.  See September 2013 rating decision.  

Finally, as to the etiology of the bilateral hearing loss disability, the record contains a September 2013 VA medical opinion which states that the bilateral hearing loss is not related to service because the Veteran had normal hearing throughout his military career with no measurable changes in thresholds.  The opinion is inadequate, as Hensley, supra, makes clear that no objective evidence of having hearing loss during military service is not fatal to a service connection claim. Therefore, the Board accords the opinion little probative weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  There is no other medical opinion of record. 
Considering the above, the Board will resolve any reasonable doubt in the Veteran's favor and finds that service connection is warranted for bilateral hearing loss disability.   A diagnosis of bilateral hearing loss disability has been confirmed and will therefore suffice as evidence of a nexus between the current bilateral hearing loss disability and his active service.   Noise exposure has already been conceded by VA when the award of service connection for tinnitus was made.  As the record currently stands, there is no competent evidence that disassociates the current bilateral hearing loss disability from the noise exposure in service especially when considering that service connection for tinnitus was granted based on the same in-service noise exposure.  The Board finds that the evidence is at least in equipoise in showing that the Veteran's bilateral hearing loss disability is related to events of his active service.  38 C.F.R. § 3.102.

 Accordingly, service connection for bilateral hearing loss disability is granted.


ORDER

Service connection for bilateral hearing loss disability is granted.


REMAND

Prior to rendering a decision on the issues of service connection for CVA, dementia, and an acquired psychiatric disorder including PTSD, as well as the issue of SMC,  additional development and adjudication is necessary.  

Clarification must be sought as to the circumstances of the Veteran's foreign service.  The Veteran has alleged that he served in the Republic of Vietnam (RVN).  His claim pertaining to an acquired psychiatric disorder including PTSD is based on such RVN service, notably stressors related to fear of hostile activity.   In December 2014, the RO determined that there was insufficient information to corroborate the Veteran's stressors as the Veteran had not provided the minimum information required to conduct further research, either locally or through the United States Army and Joint Services Records Research Center (JSRRC).  However, though service personnel records show the Veteran was stationed in Thailand from February 1966 to February 1967, they also contain the following notations under combat "Vietnam Air" from February 1966 to June 1966 and "Vietnam Air Offensive" June 1966 to February 1967.  Verification of the Veteran's RVN service may be possible and thus,  a formal request should be made to the JSRRC to assist in verifying whether the Veteran's assigned units (355th OM Sq. and 333rd TFsq) served in RVN.  38 U.S.C.A. § 5103A (b) (West 2015); 38 C.F.R. § 3.159(c) (2016).  

In addition, the Veteran's exposure to Agent Orange/herbicides in Thailand has not been confirmed.  The Board finds that further development of the record is warranted as to the issue of service connection for CVA because the claim includes exposure to herbicides as a theory of entitlement to service connection.  VA is required to follow certain protocol when verifying exposure herbicides in locations other than Vietnam or Korea.  See M21-1MR IV.ii.1.H.7.a. This includes furnishing a detailed description of the reported exposure to the Compensation and Pension Service and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in the locations as contended.  If the reported exposure to herbicides remains unconfirmed, a verification attempt through the JSRRC is required.  As indicated above, it does not appear that these procedures have been completed.  Thus, the Board remands for compliance with M21-1MR.  

The matter must also be remanded for VA examination to determine whether CVA and dementia are related to active military service, since the Veteran was not provided an examination with respect to these matters.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 4.1.  

The issue of SMC based on the need for aid and attendance/housebound is inextricably intertwined with the issues of service connection for CVA, dementia, and acquired psychiatric disorder including PTSD, because a favorable decision with respect to these issues could affect the adjudication of the Veteran's SMC claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).   Therefore, consideration of the issue of SMC based on the need for aid and attendance/housebound must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b) (West 2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence of RVN service.  Notably, JSRRC should confirm whether the Veteran's units of assignment, 355th OM Sq. and 333rd TFsq, served in the RVN between February 1966 and February 1967.  JSRRC must address the notations under combat "Vietnam Air" from February 1966 to June 1966 and "Vietnam Air Offensive" June 1966 to February 1967 when providing such verification.  

2.  The RO must thoroughly review all correspondence in the record from the Veteran and his representative to compile a list of all dates, duties and locations he contends he was exposed to Agent Orange/herbicides.

3.  The RO must attempt to verify the Veteran's exposure to herbicides in Thailand in accordance with M21-1MR IV.ii.2.  This includes furnishing a detailed description of his exposure to the Compensation and Pension Service and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used at Takhli Air Force Base (AFB) in Thailand.

4.  If the Compensation Service's review does not confirm that herbicides were used at Takhli AFB in Thailand, refer the case to the JSRRC for research and verification of exposure to herbicides, to include whether Veteran's duties as a jet and aircraft mechanic, might have exposed him to herbicides.  The request should be accompanied by a copy of the Veteran's DD 214 and personnel records.  The RO must submit multiple 60-day search requests if the Veteran cannot narrow the time period to 60 days.  All attempts to verify such exposure and responses received should be documented in the electronic record.

5.  After completion of the foregoing, the Veteran should be afforded the appropriate VA examination to determine the etiology of his CVA and dementia.  The electronic record must be available for review by the examiner.  The RO must inform the examiner whether exposure to Agent Orange/herbicides has been confirmed.

Thereafter, the examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that CVA and/or dementia is related to the Veteran's active military service, to include any verified herbicide exposure?  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

6.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include scheduling the Veteran for an examination for housebound status or permanent need for regular aid and attendance, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


